DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-8 and 11- 17 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


5.	Claims 1, 3-6, 8, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greep U.S. 6,066,137 (herein referred to as “Greep”) and in view of Stewart U.S. 8,075,559 (herein referred to as “Stewart”) and Conlon U.S. 2017/0000513 (herein referred to as “Conlon”).
6.	Regarding Claim 1, Greep teaches an electrosurgical electrode for coagulating and cutting tissue, the electrosurgical electrode (abstract, Col. 1 lines 13-19 “This invention relates to electrosurgery and more particularly to electrosurgical electrodes (e.g., probes, blades, forceps and the like) for use in performing electrosurgery. As is known to those skilled in the art, modern surgical techniques typically employ radio frequency (RF) cautery to cut tissue and coagulate the same to stop bleeding encountered in performing surgical procedures”) comprising:
	a. a main body fabricated from a conductive material (Fig. 2, 2A/2B, ref num 22’ “electrically conductive main body”):
			a.1.i a planar inner surface (see Fig. 2A/2B) 
			a.1.ii a planar curved outer surface, opposite the first inner surface configured to receive a first electrosurgical waveform for coagulating tissue (Fig. 2A/2B, ref num 20’ is a curved outer surface; Col. 6 lines 29-30 “while coagulation is achieved principally through capacitive transfer of energy across the insulation 20'”, this transfer of energy would be considered the “first electrosurgical waveform”),
	b. a blade on the inner surface of the distal end portion (Fig. 6, ref num 31), 
		b.1 the blade has an edge configured to concentrate RF energy to cut the tissue (Fig. 6, ref num 31 or Fig. 2A, ref num 23’; Col. 4 lines 49-53, “increasing the concentration of transferred electrical energy…which the implement achieves in cutting action”).
	Greep fails to teach:
	a.1. I a linear long leg defining a longitudinal axis, a linear short leg extending perpendicular to the longitudinal axis, and a curved segment interconnecting the long and short legs
a.1.ii a planar inner surface that is configured for tugging tissue
	b. the blade fixed to the inner surface at least the linear long leg and the curved segment and receives a second electrosurgical waveform for cutting the tissue being tugged by the inner surface of the distal end portion (of the main body) that is different from the first electrosurgical waveform.
	Stewart teaches a surgical instrument of analogous art for cutting and energizing tissue (Figs. 5a-5d, ref num 55; Col. 6 lines 47-48, “conductive blade 55 as an additional electrode for alternative grounding or monopolar or bipolar electrocautery operation”).  The device has a main body portion with a linear long leg and linear short leg extending perpendicular to the longitudinal axis, as well as a curved segment interconnecting the long and short legs (Figs. 5a, 5c-5d, ref num 56 “camming edge”, as shown as a long leg and short leg, as well as a curved portion that connects the legs).  A blade is fixed to the body (Fig. 5a-5d, ref num 55 is fixed to ref num 56) at the long leg and curved surface (as shown in Figs. 5c-5d, ref num 55 is fixed to the legs and curved portions), and receives an electrosurgical waveform for cutting the tissue (Col. 6 lines 47-48, “conductive blade 55 as an additional electrode for alternative grounding or monopolar or bipolar electrocautery operation”).  Since a first electrosurgical waveform is delivered to another portion of the device (Col. 6 lines 45-48, “electrodes 52,54 that may be energized by applied bipolar electrocauterizing signals, and also establishes the conductive blade 55 as an additional electrode for alternative grounding or monopolar or bipolar electrocautery operation”), then the blade has a separate waveform delivered to it.  By having the blade fixed to the body portion, the user does not have to manually and continuously move the blade in order to actuate the cutting of the tissue (Col. 1 lines 59-67 – Col. 2 lines 1-4).  Since Greep already teaches a blade configured to cut, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greep with the fixed blade as taught by Stewart in order to facilitate the device in an easier fashion during the course of treatment and cutting of the tissue.
	However, Stewart fails to teach a planar inner surface configured for tugging tissue.
	Conlon teaches an energized blade configured for tugging tissue (Fig. 7, ref num 150, para 0101 “blade hook 150 having a free end configured for pulling and cutting tissue during use).  The tugging of the tissue provides access to tissues that may have a harder reach to the user (para 0141).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greep-Stewart to include that the blade and main body portion are configured to tug the tissue for better access to the target during the cutting of said tissue.
	
7.	Regarding Claim 11, Greep teaches an electrosurgical electrode for coagulating and cutting tissue, the electrosurgical electrode (abstract, Col. 1 lines 13-19 “This invention relates to electrosurgery and more particularly to electrosurgical electrodes (e.g., probes, blades, forceps and the like) for use in performing electrosurgery. As is known to those skilled in the art, modern surgical techniques typically employ radio frequency (RF) cautery to cut tissue and coagulate the same to stop bleeding encountered in performing surgical procedures”) comprising:
	a. a main body fabricated from a conductive material (Fig. 2, 2A/2B, ref num 22’ “electrically conductive main body”), the main body including:
		a.1 a proximal linear segment, (Fig. 2, contains a linear portion that is proximal),
		a.2 a planar inner surface (see Fig. 2A/2B) 
		a.3 a planar outer surface, opposite the inner surface, configured to receive a first electrosurgical waveform for coagulating tissue (Fig. 2A/2B, ref num 20’ is an outer surface; Col. 6 lines 29-30 “while coagulation is achieved principally through capacitive transfer of energy across the insulation 20'”, this transfer of energy would be considered the “first electrosurgical waveform”),
	b. a conductive blade (“operative surface” in which Col. 4 lines 1-3 “energy-conducting member extending outwardly from beneath covering insulation”, also see ref num 30) extending from the inner surface of the main body 
		b.1 the conductive blade has a sharp edge configured to concentrate RF energy for cutting tissue (Fig. 6, ref num 31 or Fig. 2A, ref num 23’; Col. 4 lines 49-53, “increasing the concentration of transferred electrical energy…which the implement achieves in cutting action”).
	Greep fails to teach:
	a.1 a distal linear segment and an arcuate segment interconnecting the proximal and distal linear segments	
a.2 the main body has an inner surface that is configured for tugging tissue; and,
	b. the conductive blade extending along at least the proximal linear segment receives a second electrosurgical waveform for cutting the tissue being tugged by the inner surface of the main body that is different from the first electrosurgical waveform.
Stewart teaches a surgical instrument of analogous art for cutting and energizing tissue (Figs. 5a-5d, ref num 55; Col. 6 lines 47-48, “conductive blade 55 as an additional electrode for alternative grounding or monopolar or bipolar electrocautery operation”).  The device has a main body portion with a linear long leg and linear short leg extending perpendicular to the longitudinal axis, as well as a curved segment interconnecting the long and short legs (Figs. 5a, 5c-5d, ref num 56 “camming edge”, as shown as a long leg and short leg, as well as a curved portion that connects the legs).  A blade is fixed to the body (Fig. 5a-5d, ref num 55 is fixed to ref num 56) at the long leg and curved surface (as shown in Figs. 5c-5d, ref num 55 is fixed to the legs and curved portions), and receives an electrosurgical waveform for cutting the tissue (Col. 6 lines 47-48, “conductive blade 55 as an additional electrode for alternative grounding or monopolar or bipolar electrocautery operation”).  Since a first electrosurgical waveform is delivered to another portion of the device (Col. 6 lines 45-48, “electrodes 52,54 that may be energized by applied bipolar electrocauterizing signals, and also establishes the conductive blade 55 as an additional electrode for alternative grounding or monopolar or bipolar electrocautery operation”), then the blade has a separate waveform delivered to it.  By having the blade fixed to the body portion, the user does not have to manually and continuously move the blade in order to actuate the cutting of the tissue (Col. 1 lines 59-67 – Col. 2 lines 1-4).  Since Greep already teaches a blade configured to cut, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greep with the fixed blade as taught by Stewart in order to facilitate the device in an easier fashion during the course of treatment and cutting of the tissue.
	However, Stewart fails to teach a planar inner surface configured for tugging tissue.
	Conlon teaches an energized blade configured for tugging tissue (Fig. 7, ref num 150, para 0101 “blade hook 150 having a free end configured for pulling and cutting tissue during use).  The tugging of the tissue provides access to tissues that may have a harder reach to the user (para 0141).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greep-Stewart to include that the blade and main body portion are configured to tug the tissue for better access to the target during the cutting of said tissue.

8.	Regarding Claim 3 and 13, Greep teaches the blade has a pair of opposite side surface converging toward the edge (Fig. 11, sides converging to end 59).

9.	Regarding Claim 4 and 14, Greep teaches the pair of opposite side surfaces are coated with a non-conductive material (Fig. 5, ref num 23’, Col. 5 lines 45-48, “23’ completely coated with insulating coating 20’”).

10.	Regarding Claim 5 and 15, Greep teaches the edge is devoid of the non-conductive material (Col. 2 lines 14-18, “presence of insulation over the blade other than the point of cutting”).
	
11.	Regarding Claim 6 and 16, Greep teaches the inner and outer surface of the distal end portion are coated with the non-conductive material (Col. 2 lines 5-6 and 14-18, “include a non-stick insulation on the outer surface of most of the electrosurgical in[strument]”…presence of insulation over the blade other than at the point of cutting…concentrates the electrical energy at the point or line of contact”).

12.	Regarding Claim 8, Greep teaches the blade and the main body are coextruded (Fig. 2, 5, 6 implicit as the blade is part of the main body).

13.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Greep, Stewart, and Conlon, and in view of Dickhans U.S. 8,398,625 (herein referred to as “Dickhans”).	
14.	Regarding Claim 7 and 17, Greep teaches the thickness of the non-conductive coating is sufficient to ensure transmission of RF energy from the main body to the tissue of the patient as well will vary depending on the material used and determined by routine experimentation (Col 5 lines 62-67 – Col. 6 lines 1-2)
However, Greep fails to explicitly teach the coating of the non-conductive material on the pair of opposite side surfaces is thicker than the coating of the non-conductive material on at least one of the inner or outer surfaces of the distal end portion.
Dickhans teaches an electrosurgical electrode (Fig. 1 and 2, ref num 10) in which has a pair of opposite sides (ref num 26 and 32) in which the non-conductive material is thicker than the coating of the non-conductive material on at least one of the inner and outer surfaces of the distal portion (Col. 3 lines 13-22 “electrode 10 may include an arcuate cutout 32 that includes a thicker layer of insulative coating 18 and edges 34 that include a thinner layer of insulative coating 18”).  The configuration of uneven layers of insulative or non-conductive coatings facilitates and speeds up areas in which are intended or not intended to emanate electrosurgical energy to the tissue site.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greep and adjusted the thickness of the various areas of coating in order to ensure sufficient transmission of RF energy to the target site. 

Allowable Subject Matter
15.	Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON SHOULDERS/Examiner, Art Unit 3794